Citation Nr: 1522818	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  04-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5, prior to August 28, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5, from August 28, 2003 to November 18, 2008.

3.  Entitlement to an extraschedular evaluation for spinal stenosis at L4-5.  

4.  Entitlement to a separate compensable rating for radiculopathy of the left sciatic nerve, effective prior to July 27, 2012, and an initial rating in excess of 10 percent for radiculopathy of the left sciatic nerve, effective July 27, 2012.  

5.  Entitlement to a separate compensable rating for neurological impairment of the right lower extremity, secondary to the service-connected spinal stenosis at L4-5.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder, effective prior to April 18, 2012, and in excess of 50 percent, effective April 18, 2012.  

8.  Entitlement to an evaluation in excess of 20 percent for voiding dysfunction, status post hysterectomy, effective April 18, 2012.  

9.  Entitlement to a compensable evaluation for residual scar, status post hysterectomy, effective April 18, 2012.

10.  Entitlement to service connection for incontinence secondary to spinal stenosis at L4-5, effective August 5, 2010 to present.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which established service connection for degenerative disc disease of the lumbar spine effective from November 30, 2001.  

A November 2002 rating decision continued a 10 percent rating for mechanical low back pain.  The RO then granted an increased 20 percent rating effective from August 28, 2003, but found that the service-connected disability was more appropriately addressed as spinal stenosis at L4-5.  

In August 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of that hearing transcript has been associated with the claims file.  The Board then remanded the case for additional development in February 2007.  

An August 2009 rating decision granted an increased 40 percent rating for spinal stenosis at L4-5 effective from November 19, 2008.  The case returned to the Board and was remanded again for additional development in March 2010.  In December 2011, the Board denied higher ratings for periods prior to November 19, 2008, and remanded the issue of a higher rating from that date for additional development.  

In an August 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a separate 10 percent rating for radiculopathy of the left sciatic nerve effective July 27, 2012.  

In November 2012, the Board denied entitlement to an increased rating higher than 40 percent for the lumbar spine disability, effective November 19, 2008 and denied entitlement to a rating higher than 10 percent for radiculopathy of the left sciatic nerve.  The Board also granted entitlement to a separate 20 percent rating for urinary incontinence due to the lumbar spine disability, effective August 4, 2009 to August 5, 2010.  The issue of entitlement to TDIU was remanded.  

Thereafter, the Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court affirmed the part of the Board decision that denied an increased rating higher than 40 percent for the lumbar spine disability effective November 19, 2008; but set aside and remanded the part of the November 2012 decision that denied separate compensable ratings for radiculopathy of the right and left sciatic nerves prior to July 27, 2012; that denied a rating higher than 10 percent for radiculopathy of the left sciatic nerve from July 27, 2012 (and implicitly a rating for radiculopathy of the right sciatic nerve), and denied entitlement to an extraschedular evaluation.  

Meanwhile, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.)  In October 2013, the Veteran responded that she wished to have the prior December 2011 decision vacated and a new one issued in its place.  She also indicated that she wanted a new hearing.  However, in September 2014, the representative indicated that the Veteran wished to withdraw her hearing request.  

Pursuant to the Veteran's initial response, in June 2014, the Board vacated the portion of the December 2011 decision that denied the claims of entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003, and entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008.  The remainder of the December 2011 Board decision was undisturbed.  

On December 9, 2014, the Board remanded the listed issues for further development.  On December 23, 2014, the Board vacated that decision.  On that same day, the Board sent the attorney a letter advising that he had 90 days to submit additional argument.  In March 2015, the attorney submitted additional argument with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  

The Board notes that in April 2014, the RO issued a statement of the case addressing an effective date prior to November 18, 2008 for a 40 percent rating for spinal stenosis at L4-5.  In June 2014, the attorney submitted a letter and requested that it be considered a Form 9 with the April 2014 statement of the case.  On review, the effective date for the 40 percent rating is essentially considered as part of the appeal for increased ratings for spinal stenosis for the periods prior to November 18, 2008.  Accordingly, the effective date issue is not separately listed.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The issues of entitlement to an extraschedular evaluation for spinal stenosis at L4-5; entitlement to a rating in excess of 30 percent for major depressive disorder effective prior to April 18, 2012 and in excess of 50 percent from April 18, 2012; entitlement to a rating in excess of 20 percent for voiding dysfunction status post hysterectomy effective April 18, 2012; entitlement to a compensable evaluation for residual scar status post hysterectomy effective April 18, 2012; and entitlement to service connection for incontinence secondary to spinal stenosis at L4-5 effective August 5, 2010 to present are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 28, 2003, the Veteran's spinal stenosis at L4-5 was not characterized by moderate limitation of range of motion of the lumbar spine; there was no evidence of muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and moderate intervertebral disc syndrome is not shown.

2.  From August 28, 2003 to November 18, 2008, the Veteran's spinal stenosis at L4-5 was not characterized by severe limitation of range of motion of the lumbar spine; there was no evidence of listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space; and severe intervertebral disc syndrome is not shown.  

3.  From September 26, 2003 to November 18, 2008, the Veteran's spinal stenosis at L4-5 was not characterized by forward flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  

4.  Resolving reasonable doubt in the Veteran's favor, effective October 25, 2011, the overall evidence supports a finding of mild radiculopathy of the left sciatic nerve.  The disability picture does not more nearly approximate moderate radiculopathy of the left sciatic nerve at any time during the appeal period.  

5.  The Veteran is not shown to have mild radiculopathy of the right sciatic nerve.     

6.  The Veteran meets the schedular criteria for TDIU and the evidence is at least in equipoise as to whether her service-connected disabilities are so severe as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to August 28, 2003, the criteria for a disability evaluation in excess of 10 percent for spinal stenosis at L4-5 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  From August 28, 2003 to November 18, 2008, the criteria for a disability evaluation in excess of 20 percent for spinal stenosis at L4-5 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).  

3.  The criteria for a separate 10 percent rating for radiculopathy of the left sciatic nerve are met effective October 25, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a rating greater than 10 percent for radiculopathy of the left sciatic nerve are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a separate 10 percent rating for radiculopathy of the right sciatic nerve are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

6.  The criteria for an award of TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant entitlement to TDIU, a detailed discussion as to how VA satisfied its duties to notify and to assist as concerns that issue is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The evaluation issues are downstream in that they arose following the initial grants of service connection.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Regardless, by letters dated in February 2007, August 2007, April 2010 and September 2013, VA notified the Veteran of the information and evidence needed to substantiate a claim for increase, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  She was also provided notice as to how VA assigns disability ratings and effective dates and was advised of applicable rating criteria.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and private records submitted by the appellant.  VA requested Social Security Administration (SSA) records but received a negative response.  In May 2012, VA prepared a Formal Finding of Unavailability.  The Veteran has been provided VA examinations throughout the appeal period which adequately address the severity of her spinal stenosis and claimed radiculopathy.  Additional examinations are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

	Ratings for spinal stenosis at L4-5

As set forth, the Veteran's spinal stenosis is evaluated as 10 percent disabling from November 30, 2001 to August 28, 2008; as 20 percent disabling from August 28, 2003 to November 19, 2008; and as 40 percent disabling from November 19, 2008.  The 40 percent rating from November 19, 2008 was affirmed by the Court and that issue is no longer for consideration.  

The Veteran underwent a general VA examination in January 2002.  With respect to her back condition, she reported using Aleve to treat her pain.  No weakness, fatigability, decreased endurance, incoordination, or flare-ups were claimed.  On examination, there was no tenderness to percussion.  No postural abnormalities or deformities were noted.  Musculature was symmetrical and without spasm.  The Veteran had 80 degrees of forward flexion and 20 degrees of extension.  Lateral flexion was 20 degrees bilaterally and rotation was 40 degrees bilaterally.  No neurological deficits were noted.  X-rays of the lumbar spine were normal.

Private treatment records include a March 2003 MRI revealing moderate to severe spinal stenosis at L4-L5. 

An August 4, 2003 CT scan revealed grade 1 spondylolisthesis at L4-L5.  There was mild canal stenosis with bilateral facet arthropathy.  The Veteran reported that at times she could not stand up due to her back and leg pain.  She also reported some weakness in her left leg.  On examination, there was some muscle tightness in the back but no gross muscle spasm.  She ambulated carefully and would not bend her back very much in any direction due to pain in the back and right sacroiliac area.  Deep tendon reflexes were present and motor function was 5/5.  Sensation was intact.  Seated straight leg raising revealed some discomfort on her right side in the low back.  Patrick's test was negative and pelvic compression was not remarkable. 

An August 28, 2003 VA treatment report noted the Veteran complained of intermittent symptoms down the right lower extremity to the knee and down the left lower extremity to the calf.  Lower extremity strength testing on hip flexion was 4/5 on the right and 4/5 on the left.  Straight leg raise testing was normal with hamstring tightness.  The examiner's assessment included chronic low back pain due to malalignment. 

VA treatment records dated in April 2005 noted an examination which revealed motor strength of 5/5 in the lower extremities with intact sensation.  Straight leg raise testing was negative.  Forward flexion was about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right.  Electromyography (EMG) and nerve conduction studies in May 2005 revealed normal right sural sensory and right peroneal and tibial motor nerves.

At her personal hearing in August 2006 the Veteran complained of radiating pain that began in the left and right hips and continued down the lower extremities.  She denied any numbness in the feet, but stated she got cramps and spasms with muscle spasms in the leg and foot.  She had difficulty shopping and driving long distances. She treated her condition with Etodolac.  She sold real estate for a living and had difficulty driving clients around or showing them property.

VA treatment records dated in September 2006 show she complained of pain in the posterior right lower back and pelvis which she described as a burning pain radiating down to the right foot.  She stated she experienced cramps in the calves. The examiner noted motor function of 5/5 in the lower extremities with intact sensation.  Straight leg raise testing was negative.  Ankle and knee jerks were present and 2+.  Forward flexion was about 60 to 70 degrees with some discomfort. Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right.  The diagnosis was Grade I spondylolisthesis at L4-L5 with mild canal stenosis and bilateral facet arthropathy. 

An April 2007 treatment report noted the Veteran denied paresthesias and polyuria. An MRI scan revealed Grade I spondylolisthesis at L4-L5 with bilateral facet arthropathy and disc protrusion resulting in severe central stenosis.

The schedular criteria for rating the spine were amended twice during the appeal period.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (April 10, 2000).  

As such, the Board will assess the severity of the Veteran's service-connected low back disorder under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.  

	a. Old criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A rating of 10 percent was warranted for slight limitation of motion of the lumbar spine; a 20 percent rating was warranted for moderate limitation of the lumbar spine; and a 40 percent rating was warranted for severe limitation of the lumbar spine.  38 C.F.R. Part 4, Diagnostic Code 5292 (2002).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as noncompensable with slight subjective symptoms only; 10 percent disabling with characteristic pain on motion; 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and 40 percent disabling with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Further, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows: Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, 60 percent; severe; recurring attacks, with intermittent relief, 40 percent; moderate; recurring attacks, 20 percent; mild, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to August 28, 2003.  As discussed above, the Veteran demonstrated 80 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral motion bilaterally, and 40 degrees of rotation bilaterally.  Although at a later date the Veteran was reluctant to engage in range of motion testing due to pain, the objective findings reflect a level of disability consistent with a "slight" limitation of motion of the spine.  The demonstrated range of motion does not reflect a "moderate" level of disability.  Moreover, the Veteran's condition did not result in muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position, and no ankylosis was present; and there was no evidence of intervertebral disc disease, moderate or otherwise.  Therefore, the criteria for a higher rating during this period have not been met. 

From August 28, 2003 to November 18, 2008, a rating in excess of 20 percent is not warranted.  Under Diagnostic Code 5292, a higher 40 percent rating requires "severe" limitation of motion of the lumbar spine.  During this period, the Veteran's forward flexion was about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right, though specific measurements were not recorded.  Even when accounting for pain, these findings do not correspond to a "severe" level of limited motion of the spine. Moreover, a listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space have not been demonstrated.  There is also no evidence of ankylosis during this period.  Finally, there was no objective evidence of intervertebral disc syndrome. Therefore, a higher rating is not warranted under Diagnostic Code 5295 or Diagnostic Code 5293.


	b. New criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2014).

Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2014).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Based on the evidence of record, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted under the new criteria for the time period between September 26, 2003, and November 18, 2008.  As discussed above, range of motion during this period included forward flexion of about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right, though specific measurements were not recorded.  A higher 40 percent rating under the General Rating Formula requires forward flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  Even when considering painful motion and other factors, those criteria are not met during this period on appeal. 

The Board notes that there is also no evidence of incapacitating episodes during this period.  Therefore, a rating based on incapacitating episodes is not warranted.

Consideration of an extraschedular evaluation for spinal stenosis will be discussed in the remand portion of the decision below.  

Ratings for radiculopathy of the left and right sciatic nerves

As noted, neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520. The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

In August 2012, the RO granted a separate 10 percent rating for radiculopathy of the left sciatic nerve effective July 27, 2012.  In November 2012, the Board denied a rating greater than 10 percent.  The Board also determined that a rating for radiculopathy was not warranted for either extremity prior to July 27, 2012.  In September 2014, the Court vacated that portion of the November 2012 Board decision that denied separate compensable ratings for radiculopathy of the left and right sciatic nerves prior to July 27, 2012; and a schedular rating greater than 10 percent for left sciatic nerve from July 27, 2012 (and implicitly a schedular rating for radiculopathy of the right sciatic nerve).  

The Memorandum Decision noted that the record supported the parties' agreement that the Board failed to adequately explain why potentially favorable medical evidence - standing alone or coupled with her complaints of radiating pain, weakness, and numbness in the lower extremities did not demonstrate entitlement to separate ratings prior to July 2012.  Specifically, the decision references the following evidence: (1) a November 2008 VA medical examination report noting hyperactive ankle jerk in both ankles; (2) an October 2011 VA treatment note showing reduced ankle reflexes (as well as a diagnosis for lumbar radiculopathy); and (3) a February 2012 VA medical opinion that the Veteran's progressive low back pain and neurological impairment were more likely than not related to service-connected spinal stenosis.  

On VA examination in November 2008, the Veteran reported constant lower back pain with radiation down the right leg, made worse by sitting, standing and walking.  The pain traveled down the left leg less frequently.  On physical examination, motor function was 5/5 in the lower extremities.  Muscle tone was normal without atrophy.  Sensory examination of the lower extremities was normal.  Knee and ankle jerk reflexes were hyperactive on both sides.  The examiner stated that there was subjective evidence for sciatic neuropathy.  However, there was neither muscle spasm, atrophy of muscle or overt weakness to corroborate subjective sciatic symptoms.  

The Veteran underwent a VA neurology consult on October 25, 2011.  She reported low back pain radiating in to the left lower extremity and pain in both legs when walking.  On physical examination, motor strength was 5/5 in the lower extremities.  Sensation was intact to light touch and sharp and vibratory stimuli.  Deep tendon reflexes were 1+ (hypoactive) in the ankle on both sides.  Diagnostic impression included lumbar radiculopathy.  

A February 2012 VA opinion states the chronic progressive low back pain and neurological impairment and limitation of the range of motion at the lumbosacral spine level was more likely than not related to the service-connected spinal stenosis.  

On review, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for radiculopathy of the left sciatic nerve is warranted from October 25, 2011.  At that time, the record contained a diagnosis of lumbar radiculopathy.  This diagnosis, combined with the Veteran's reports of pain radiating into the left leg and minimal objective findings, approximates mild impairment of the sciatic nerve.  The findings were further corroborated at the July 2012 VA examination which specifically indicated mild radiculopathy of the sciatic nerve on the left side.  

The 10 percent rating is not warranted prior to this date.  In making this determination, the Board notes that although subjective complaints were noted on examination in 2008, the examiner indicated there were no objective findings to corroborate these complaints and a diagnosis of radiculopathy was not provided.  The disability picture at that time simply does not more nearly approximate mild impairment of the left sciatic nerve.  

As concerns claimed radiculopathy of the right sciatic nerve, the Board does not find that a separate compensable rating is warranted at any time during the appeal period.  In making this determination, the Board has considered the evidence referenced in the Memorandum Decision.  While the Board acknowledges that the neurological impairments were related to service-connected spine disability, the overall evidence does not support a finding of mild radiculopathy of the right sciatic nerve.  The Board acknowledges the Veteran's complaints and notes she is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran underwent EMG testing of the right lower extremity in May 2005, which was normal.  Although subjective complaints were noted in the record, the 2008 VA examiner did not find objective evidence to corroborate the subjective complaints.  Additionally, while the October 2011 VA treatment note includes a diagnosis of lumbar radiculopathy, it does not specify the side and appears to be based on complaints of radiating pain to the left lower extremity.  The Board observes that radiculopathy of the right lower extremity was subsequently ruled out on VA examination in July 2012, which specifically indicates that the right side was not affected.  The Veteran's subjective complaints do not outweigh the objective evidence of record.

Pursuant to the Memorandum Decision, the Board was also to address whether a rating in excess of 10 percent was warranted for radiculopathy of the left sciatic nerve.  A higher 20 percent rating is warranted for "moderate" incomplete paralysis of the sciatic nerve.  

At the time of the October 2011 neurologic consult, the motor function of the Veteran's left lower extremity was 5/5 in all muscle groups.  She could squat without difficulty and recover without assistance.  Sensory was intact.  Straight leg raising did not produce pain.  Gait was unimpeded without toe drop.  The only positive finding noted was reflexes of 1+ at the ankle.  

On VA examination in July 2012, the Veteran reported pain that radiated intermittently down the posterior aspect of the left leg.  She was able to walk less than a block before needing to rest and she used a cane outdoors and sometimes indoors.  Her legs had given way in the past causing her to fall.  On physical examination, muscle strength in hip flexion and knee extension was 4/5 on the left.  It was 5/5 on the left in ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Deep tendon reflexes were normal in the left lower extremity.  Sensory examination and straight leg raising were normal.  The examiner stated that there was moderate intermittent pain in the left lower extremity, but no paresthesias or numbness.  

In reviewing the evidence, objective findings pertaining to the left lower extremity are minimal and the examiner specifically noted the radiculopathy to be "moderate."  The Board acknowledges that the examiner's description is not dispositive of the issue.  See 38 C.F.R. §§ 4.2, 4.6.  Nonetheless, the examiner's statement, when viewed collectively with objective evidence of record, confirms that the Veteran's radiculopathy does not rise to a "moderate" level of severity.  Again, the Board has considered the Veteran's lay contentions, but does not find them sufficiently probative to outweigh the objective evidence of record.  

      TDIU

In November 2012, the Board remanded the issue of entitlement to TDIU for further development, to include an opinion as to whether the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation.  In an April 2014 rating decision, the RO denied entitlement to TDIU.  As noted, however, this issue was already on appeal.  

On December 9, 2014, the Board again remanded the issue noting that there was no record that the RO implemented the November 2012 directives with respect to providing an examination and opinion for the TDIU claim.  On December 23, 2014, the December 9th decision was vacated.    

In March 2015, the attorney submitted a private evaluation discussing the impact of service-connected disabilities on employment.  Considering this evaluation and the favorable decision to grant the benefit sought, a remand to comply with the November 2012 directive to obtain additional examination and opinion on the TDIU issue is not needed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The case law further provides that the question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in January 2012.  At that time, she reported that she was unable to work due to spinal stenosis.  She reported that she last worked full-time on May 31, 2009 and that she became too disabled to work on September 14, 2009.  She reported 2 years of college and training as a real estate agent.  

In a VA Form 21-8940 completed in December 2014, the Veteran reported that she was unemployable due to all service-connected disabilities.  At that time, she reported that her disability affected full-time employment in approximately 2008 and that she last worked full-time and became too disabled to work on May 31, 2009.  She reported that her trade in home sales required her to be mobile and that she had trouble walking or standing for long periods of time.  She further stated that the disorder restricted her from driving long distances and sometimes led to incontinence.  Regarding her depressive disorder, she reported that at times she felt withdrawn and did not like going anywhere or doing anything.  

In March 2015, the attorney argued that TDIU should be granted effective May 2009.

Review of the most recent code sheet shows the Veteran is service-connected for the following disabilities: status post total hysterectomy with bilateral salpingo-oophorectomy with a history of fibroids (50 percent from November 30, 2001); major depressive disorder, not otherwise specified (30 percent from November 30, 2001 and 50 percent from April 18, 2012); spinal stenosis at L4-5 (10 percent from November 30, 2001, 20 percent from August 28, 2003, and 40 percent from November 19, 2008); degenerative joint disease of the cervical spine with radicular symptoms of both shoulders (20 percent from November 30, 2001); voiding dysfunction status post hysterectomy (20 percent from April 18, 2012); sinusitis (10 percent from November 30, 2001); status post hiatal hernia repair and gastroesophageal reflux disease (10 percent from November 30, 2001); radiculopathy of the left sciatic nerve (10 percent from July 27, 2012); and hemorrhoids and residuals of anal fissures, cystocele and cystitis, yeast infections, and residual scar status post hysterectomy (all noncompensable).  The combined evaluation is 80 percent from November 30, 2001 and 90 percent rating from November 19, 2008.  

The Board acknowledges that the combined evaluations might change with the implementation of the 20 percent rating for incontinence associated with spinal stenosis from August 4, 2009 to August 5, 2010 as well as the earlier effective date for a 10 percent rating for radiculopathy of the left sciatic nerve.  Regardless, the Veteran meets the schedular criteria for TDIU from November 30, 2001.  

The August 2009 VA spine examination report notes significant effects on occupation.  Specifically, these effects were described as poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and weakness or fatigue.  

On VA examination in August 2010, the Veteran reported that she was not working due to medical reasons including low back pain, although she still did some real estate work at home with computer information.  The examiner noted that she was not able to do real estate work anymore due to current medical conditions.  Driving may also cause low back pain.  

On VA spine examination in July 2012, the Veteran reported that she had to retire 3 to 4 years ago due to her back condition.  The examiner indicated that her back condition impacted her ability to work.  Specifically, that she was forced to retire from her job as a real estate agent because walking distances of more than a block and going up and down stairs became too difficult.  

The Veteran underwent various examinations in August 2012 and it was noted that service-connected gynecological, bladder/urethra, and anus/rectum conditions did not impact her ability to work.  The August 2012 examiner further stated that she did not have a service-connected medical issue resulting in disability that would render her unable to secure and maintain substantially gainful sedentary or physical employment.  The psychiatric examiner indicated that her depressive disorder did not render her unable to secure and maintain substantially gainful employment.  

In support of the TDIU claim, the attorney submitted a February 2015 private employability evaluation.  This evaluation was conducted by a vocational consultant and was based on interviews with the Veteran and review of her VA claims folder.  The Veteran's education and work and medical history were discussed in detail.  The report includes an occupational analysis focusing on her most recent employment as a real estate agent.  The consultant noted an extensive history of symptoms related to service-connected diagnoses and indicated that she was precluded from performing substantially gainful work, including her former occupation.  The consultant remarked as follows:

While [the Veteran] has an excellent work history and education, based on her medical history, she would be unable to perform the material and substantial duties of her prior work.  Based on a review of the file, she has difficulty sitting, standing, and walking for prolonged periods of time; she has balance and gait issues; she is unable to drive; she has difficulty concentrating, focusing, and remembering relevant information due to lack of sleep related to pain; and she experiences periodic incontinence.  Additionally, her depressive disorder contributes to her being socially withdrawn and mentally drained to complete any tasks throughout the day.  This has an adverse effect when interacting with people in an occupational setting.  The occupation of Real Estate Agent requires that [the Veteran] analyze data, negotiate contracts, establish and maintain interpersonal relationships, and communicate effectively with clients, peers, attorneys, and mortgage brokers.  Based on [the Veteran's] depressive disorder, resulting in a lack of social interaction and interpersonal relationships and an inability to concentrate and focus on tasks, she would not be able to successfully secure and maintain substantially gainful employment as a Real Estate Agent.

Therefore, based on the medical records, ongoing severity of symptoms, and the Veteran's description of her symptoms it is at least as likely as not that her service-connected conditions as outlined above, have rendered her unable to secure and follow a substantially gainful occupation, and that this unemployability dates back to at least May 2009.  

On review, the claims folder contains evidence both for and against the claim.  That is, the private opinion indicates that the Veteran is precluded from substantially gainful employment, whereas the VA opinions suggest that her individual disabilities do not preclude employment and that she is able to work.  Resolving reasonable doubt in the Veteran's favor, the Board finds that her service-connected disabilities, particularly her spinal stenosis and depressive disorder, are of such severity so as to preclude substantially gainful employment.  See 38 C.F.R. § 3.102.  Thus, TDIU is warranted.  



ORDER

A rating in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003 is denied.

A rating in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008 is denied.  

A 10 percent rating for radiculopathy of the left sciatic nerve is granted effective October 25, 2011, subject to the laws and regulations governing the award of monetary benefits.  

A separate compensable rating for neurological impairment of the right lower extremity, secondary to service-connected spinal stenosis at L4-5, is denied.  

A rating in excess of 10 percent for radiculopathy of the left sciatic nerve is denied.  

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In November 2012, the Board, inter alia, granted a separate 20 percent rating for urinary incontinence associated with the lumbar spine disability, effective August 4, 2009 to August 5, 2010.  There is no record that the RO ever implemented the Board's grant of this disability.  In fact, in April 2014, the RO denied entitlement to service connection for incontinence due to spinal stenosis L4-5.  On remand, the RO needs to correct this error and implement the portion of the Board's November 2012 decision granting a separate rating for urinary incontinence.  

The April 2014 rating decision also increased the rating for major depressive disorder to 50 percent effective April 18, 2012; granted service connection for voiding dysfunction status post hysterectomy assigning a 20 percent rating effective April 18, 2012; granted service connection for residual scar, status post hysterectomy assigning a noncompensable rating effective April 18, 2012; and denied entitlement to TDIU.  

In May 2014, the attorney filed a notice of disagreement with all issues addressed in the April 2014 rating decision.  Thus, a statement of the case must be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case is not needed regarding entitlement to TDIU as that issue is granted herein.  The issue concerning service connection for incontinence due to spinal stenosis L4-5 is rephrased as service connection for incontinence due to spinal stenosis L4-5 effective August 5, 2010.  This reflects the Board's prior grant as discussed above.  

As concerns the issue of entitlement to an extraschedular evaluation for spinal stenosis at L4-5, the Memorandum Decision indicates that the Board inadequately explained how the schedular rating criteria contemplated the Veteran's disability picture and prematurely determined there was no marked interference on her employment based on an inconsistent record that warranted remand for further development of the effects of her disabilities on employability.  

As set forth, the representative submitted a detailed private evaluation as to the impact of service-connected disabilities on employability and entitlement to TDIU is granted herein.  Even assuming that the schedular ratings were inadequate and that there was marked interference with employment due to the Veteran's spinal stenosis, an extraschedular rating would be considered pyramiding during the period within which a TDIU is in effect.  See 38 C.F.R. § 4.14 (2014).  That is, the Veteran was awarded TDIU on the basis that her service-connected disabilities, spinal stenosis included, precludes her from employment.  

The Board notes that the grant of TDIU has not yet been implemented and it is up to the RO to assign the effective date.  Consideration of an extraschedular evaluation must be deferred pending this action.  



Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's November 2012 decision that granted a separate 20 percent evaluation for urinary incontinence associated with spinal stenosis L4-5 effective August 4, 2009 to August 5, 2010.  Correct the April 2014 rating decision that denied service connection for incontinence due to spinal stenosis L4-5.  

2.  Following the decision to implement a TDIU, the RO must readjudicate the issue of entitlement to an extraschedular evaluation for spinal stenosis at L4-5.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case.  

3.  Issue a statement of the case to the Veteran and her representative addressing the following issues: entitlement to a rating greater than 30 percent for major depressive disorder effective prior to April 18, 2012 and in excess of 50 percent effective April 18, 2012; entitlement to an initial rating greater than 20 percent for voiding dysfunction; entitlement to a compensable rating for residual scar, status post hysterectomy; and entitlement to service connection for incontinence associated with spinal stenosis L4-5 effective August 5, 2010 to the present.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


